       Case: 5:18-cr-00516-JG Doc #: 50 Filed: 06/20/19 1 of 2. PageID #: 280




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                    :       CASE NO. 5:18CR516
                                             :
               Plaintiff,                    :
                                             :       JUDGE JAMES GWIN
       vs.                                   :
                                             :
LAINI A. WOODS, et al.,                      :       DEFENDANT LAINI WOODS’
                                             :       MOTION FOR LEAVE TO FILE
               Defendant.                    :       MOTION UNDER SEAL


       Defendant Laini Woods, through counsel, respectfully moves this Honorable Court for an

Order permitting defense counsel to file Ms. Woods’ Motion to Continue Reporting Date under

seal. Counsel states that as it is based on the same concerns that led to her Motion to Continue

Sentencing, Dkt.#33 and 38, it will contain personal and confidential medical records which

should not be made available for public viewing.

       For these reasons, Ms. Woods requests that the Court grant this motion.


                                             Respectfully submitted,

                                             STEPHEN C. NEWMAN
                                             Federal Public Defender
                                             Ohio Bar: 0051928

                                             /s/Darin Thompson
                                             DARIN THOMPSON
                                             Assistant Federal Public Defender
                                             Ohio Bar: 0067093
                                             Office of the Federal Public Defender
                                             1660 West Second Street, Suite 750
                                             Cleveland, OH 44113

                                                 1
       Case: 5:18-cr-00516-JG Doc #: 50 Filed: 06/20/19 2 of 2. PageID #: 281



                                               (216)522-4856 Fax:(216)522-4321
                                               E-mail: darin_thompson@fd.org




                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 20, 2019, a copy of the foregoing Motion was filed

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt. All other parties will be served by

regular U.S. Mail. Parties may access this filing through the Court’s system.

                                               /s/Darin Thompson
                                               DARIN THOMPSON (#0067093)
                                               Assistant Federal Public Defender




                                                  2
